❖ ❖ ❖ ❖ ❖
1. That the petitioner met with an accident arising ont of and in the course of his employment by the respondent on the 5th day of December, 1925, when he fell into an open ditch containing hot water and burned both feet at the plant of the respondent.
2. That the petitioner received the sum of $208.88 for temporary disability at the compensation rate of $17 per week from the date of accident.
3. That the petitioner is entitled to permanent disability of fifteen per cent, of loss of function of the left foot amounting to eighteen and three-quarter weeks at the same compensation rate. The said compensation to be paid following the last payment of temporary disability compensation.
4. The attorney for petitioner is entitled to a counsel fee of $25, payable by the petitioner.
Charles E. Corbin, Deputy Commissioner.